DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-6 and 12-17 in the reply filed on 1-25-2022 is acknowledged.  The traversal is on the ground(s) that they recite similar claim elements.  This is not found persuasive because the claims of each group are directed to different devices in the instant case group I is directed to a terminal and group II is directed to a base station and each device performing a different method. Thereby, it would be a burden to search two different devices, performing two different methods.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kela 20180007734.

As to claim 1, Kela discloses a method for downlink control signaling detection, wherein the method is applied to a terminal [100] and comprises: 
receiving awakening control signaling [WUB] sent by a base station [110, 120] (see par. 0097), the awakening control signaling comprising indication information for the terminal to perform control signaling detection for downlink control signaling (see par. 0103-0104); and 
performing the control signaling detection according to the awakening control signaling (see par. 0116, 0119).

As to claim 2, Kela discloses the method of claim 1, wherein the awakening control signaling indicates a transmission direction [according to the specification this limitation is downlink or uplink] of at least one transmission unit for the terminal, and performing the control signaling detection according to the awakening control signaling comprises: determining, according to the transmission direction of the at least one transmission unit and at least one transmission unit for the control signaling detection pre-configured by the base station, a target transmission unit for performing the control signaling detection; and controlling the terminal to perform the control signaling detection on the target transmission unit (see par. 0027-0028, 0103-0104, 0116, 0119).

(see par. 0027-0028, 0103-0104, 0116, 0119).

As to claim 4, Kela discloses the method of claim 1, wherein the awakening control signaling comprises an identification of the terminal to perform control signaling detection, and an indication that the terminal corresponding to the identification performs or does not perform the control signaling detection in a preset time window, and performing the control signaling detection according to the awakening control signaling comprises: performing, by the terminal, the control signaling detection in the preset time window in response to the awakening control signaling comprising the identification of the terminal and indicating performing the control signaling detection by the terminal (see par. 0027-0028, 0103-0104, 0116, 0119).

As to claim 5, Kela discloses the method of claim 1, wherein the awakening control signaling comprises an identification of the terminal to perform control signaling detection, and performing the control signaling detection according to the awakening control signaling comprises: determining an indication corresponding to the terminal in the awakening control signaling according to pre-stored rules and, when the indication  (see par. 0027-0028, 0103-0104, 0116, 0119).

As to claim 6, Kela discloses the method of claim 1, wherein the awakening control signaling indicates an identification for at least one type of control signaling detection to be performed by the terminal in a preset time window, and performing the control signaling detection according to the awakening control signaling comprises: performing the at least one type of control signaling detection in the preset time window [long or short] according to the identification for the at least one type of control signaling detection indicated by the awakening control signaling (see par. 0027-0028, 0103-0104, 0116, 0119, 0125, 0150).

Regarding claims 12-17, they are the corresponding terminal claims of method claims 1-6. Therefore, claims 12-17 are rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647